DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is exceeding the 150 number of words limit. Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 20150272617) in view of Kesten et al. (US 20160310042).
Regarding Claim 1, MacDonald et al. disclose a medical apparatus, comprising: a trocar (trocar 18) for insertion into an organ of a patient ([0021] inserting the assembly 10 into a body cavity), the trocar (trocar 18) comprising: a cannula having a longitudinal axis (Figs.3-7, cannula assembly includes a second guide 70 adjacent the secondary lumen 22 to guide the tube 34, 134 of the imaging assembly 48, 148); 
at least a first electrical wire (156), which is coupled between the control handle (handle 150) and the camera (152 imaging device)(Figs.3-4,  housing wiring 156 for the imaging device 152 within the tube).
However, MacDonald et al. does not disclose a position sensor, fitted inside the cannula; a camera, coupled to a movable element, which is fitted inside the cannula and configured to be moved along the longitudinal axis for moving the camera along the cannula; a control handle, coupled to a proximal end of the movable element and configured to move the movable element and the camera; and at least a second 
Kesten et al. teach a position sensor (position sensor 135), fitted inside the cannula (tube 30); a camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera), coupled to a movable element (distal end 132 with wire 130), which is fitted inside the cannula (Figs.6B-E, tube 30) and configured to be moved along the longitudinal axis for moving the camera along the cannula (Figs.6B-E);
control handle (handle 20), coupled to a proximal end of the movable element (Fig.6B-E, distal end 132 with wire 130) and configured to move the movable element and the camera (Figs.6B-E, shows moving of distal end 132 including position sensor and ultrasound sensor, by using wire 130 controlled by a rotatable member 128);
and at least a second electrical wire (130), which is coupled between the control handle (handle 20 with a manual actuator 120) and the position sensor (position sensor 135),
and has a slack (Figs.6C-E, housing 110 containing a wire 130) configured to compensate for a motion of the camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera; Figs.6B-E, shows flexible wire 130 moving distal end containing position sensor 135 and ultrasound sensor 136 by rotatable member 128 and sled 121).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacDonald et al. to have  a 
Regarding Claim 11, MacDonald et al. disclose a method for producing a medical apparatus (Fig.11), the method comprising: providing a trocar (trocar 18) for insertion into an organ of a patient ([0021] inserting the assembly 10 into a body cavity), the trocar (trocar 18) comprising: 
a cannula having a longitudinal axis (Figs.3-7, cannula assembly includes a second guide 70 adjacent the secondary lumen 22 to guide the tube 34, 134 of the imaging assembly 48, 148); coupling, between the control handle (handle 150) and the camera (imaging device 152) (Figs.3-4, housing wiring 156 for the imaging device 152 within the tube), at least a first electrical wire (156).
However, MacDonald et al. does not disclose a position sensor, fitted inside the cannula; and a camera, coupled to a movable element, which is fitted inside the cannula and is movable along the longitudinal axis for moving the camera along the cannula; 
Kesten et al. teach a position sensor (position sensor 135), fitted inside the cannula (tube 30); and a camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera), coupled to a movable element (distal end 132 with wire 130), which is fitted inside the cannula (Figs.6B-E, tube 30) and is movable along the longitudinal axis for moving the camera along the cannula (Figs.6B-E);
coupling to a proximal end of the movable element (Fig.6B-E, distal end 132 with wire 130), a control handle (handle 20) for moving the movable element and the camera (Figs.6B-E);
and coupling, between the control handle (handle 20) and the position sensor (position sensor 135), at least a second electrical wire having a slack (Figs.6C-E, housing 110 containing a wire 130) for compensating for a motion of the camera (ultrasound sensor 136 transmits ultrasound-related signals to an image processor (214); Figs.6C-E, shows flexible wire 130 moving distal end containing position sensor 135 and ultrasound sensor 136 by rotatable member 128 and sled 121).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacDonald et al. to have  a position sensor, fitted inside the cannula; and a camera, coupled to a movable element, 
Regarding Claim 21, MacDonald et al. disclose a method, comprising: inserting a trocar into an organ of a patient ([0021] inserting the assembly 10 into a body cavity), the trocar (trocar 18) comprising: a cannula having a longitudinal axis (Figs.3-7, cannula assembly includes a second guide 70 adjacent the secondary lumen 22 to guide the tube 34, 134 of the imaging assembly 48, 148); 
wherein, at least a first electrical wire (156) is coupled between the control handle (handle 150) and the camera (imaging device 152).
However, MacDonald et al. does not disclose a position sensor, fitted at a distal end of the cannula and configured to produce signals indicative of a position of the distal end in the organ; and a camera, which is configured to acquire images of tissue of the organ, the camera is coupled to a movable element, which is fitted inside the cannula and configured to be moved along the longitudinal axis for moving the camera along the cannula; moving the movable element and the camera using a control handle, which is coupled to a proximal end of the movable element, and at least a second electrical wire is coupled between the control handle and the position sensor, and has a 
Kesten et al. teach a position sensor (position sensor 135), fitted at a distal end (DE, 132) of the cannula (Figs.6B-E, tube 30) and configured to produce signals indicative of a position of the distal end in the organ ([0059] position sensor 135 generates position-related signals and transmits these signals to a console);
and a camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera), which is configured to acquire images of tissue of the organ ([0060] ultrasound sensor 136 transmits ultrasound-related signals to an image processor 214 in console), the camera is coupled to a movable element (Fig.6B-E, distal end 132 containing ultrasound sensor/position sensor connected to a wire 130), which is fitted inside the cannula (tube 30) and configured to be moved along the longitudinal axis for moving the camera along the cannula (Figs.6B-E);
moving the movable element and the camera using a control handle (handle 20), which is coupled to a proximal end of the movable element (Figs.6B-E, distal end 132 with wire 130), 
and at least a second electrical wire is coupled between the control handle (handle 20) and the position sensor (position sensor 135), 
and has a slack (Figs.6C-E, housing 110 containing a wire 130) for compensating for a motion of the camera (ultrasound sensor 136 transmits ultrasound-related signals to an image processor (214); Figs.6C-E, shows flexible wire 130 moving distal end containing position sensor 135 and ultrasound sensor 136 by rotatable member 128 and sled 121); 
and performing a medical procedure in the organ, using at least one of the signals produced by the position sensor (position sensor 135) and the images acquired by the camera ([0063] acquire ultrasound image data and anatomical map data of a target structure via position sensor 135 and ultrasonic sensor 136).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MacDonald et al. to have  a position sensor, fitted at a distal end of the cannula and configured to produce signals indicative of a position of the distal end in the organ; and a camera, which is configured to acquire images of tissue of the organ, the camera is coupled to a movable element, which is fitted inside the cannula and configured to be moved along the longitudinal axis for moving the camera along the cannula; moving the movable element and the camera using a control handle, which is coupled to a proximal end of the movable element, and at least a second electrical wire is coupled between the control handle and the position sensor, and has a slack for compensating for a motion of the camera; and performing a medical procedure in the organ, using at least one of the signals produced by the position sensor and the images acquired by the camera as taught by Kesten et al. in order to provide allowing the surgeon to achieve more precise movement and positioning of the surgical instruments than can be achieved by viewing through an endoscope ([0006]-[0007] of Kesten et al.).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 20150272617) in view of Kesten et al. (US 20160310042) and in further view of Matthison-Hansen (US 20200221927).
Regarding Claims 2, the modified device of MacDonald et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the control handle is configured to contain the slack of the at least second electrical wire.
Matthison-Hansen teaches wherein the control handle (handle 2) is configured to contain the slack of the at least second electrical wire (camera lumen 32 allows insertion of the camera therein and passing of a cable including power and signal wires from the camera to the handle 2; [0049] cable, or the wires, can include an amount of slack sufficient to permit).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al. and Kesten et al. to have wherein the control handle is configured to contain the slack of the at least second electrical wire as taught by Matthison-Hansen in order to provide at least one insertion tube part adapted for a releasable locking engagement with respect to the handle thereby, the insertion tube can be kept as an integral piece of the endoscope ([0010] of Matthison-Hansen). The modified device of MacDonald et al. in view of Kesten et al. and in further view of Matthison-Hansen will hereinafter be referred to as the modified device of MacDonald et al., Kesten et al. and Matthison-Hansen.
Regarding Claims 12, the modified device of MacDonald et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 11, but does not 
Matthison-Hansen teaches wherein coupling the at least second electrical wire, comprises containing the slack of the at least second electrical wire within the control handle (camera lumen 32 allows insertion of the camera therein and passing of a cable including power and signal wires from the camera to the handle 2; [0049] cable, or the wires, can include an amount of slack sufficient to permit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al. and Kesten et al. to have wherein coupling the at least second electrical wire, comprises containing the slack of the at least second electrical wire within the control handle as taught by Matthison-Hansen in order to provide at least one insertion tube part adapted for a releasable locking engagement with respect to the handle thereby, the insertion tube can be kept as an integral piece of the endoscope ([0010] of Matthison-Hansen).
  Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 20150272617) in view of Kesten et al. (US 20160310042), in further view of Matthison-Hansen (US 20200221927) and further in view of Hayzelden (US 20030050598).
Regarding Claim 3, the modified device of MacDonald et al., Kesten et al. and Matthison-Hansen teach the claimed invention as discussed above concerning claim 2, but does not teach wherein the slack of the at least second electrical wire is winded within the control handle.
(Figs.5A-6, [0056] the handle 20, carrying loosely coiled individual lead wires 50 and thermocouple wires 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al., Kesten et al. and Matthison-Hansen to have wherein the slack of the at least second electrical wire is winded within the control handle as taught by Hayzelden in order to provide adjustment of the position of steering ([0057] of Hayzelden).
Regarding Claim 13, the modified device of MacDonald et al., Kesten et al. and Matthison-Hansen teach the claimed invention as discussed above concerning claim 12, but does not teach wherein containing the slack within the control handle comprises winding the slack of the at least second electrical wire within the control handle.
Hayzelden teaches wherein containing the slack within the control handle (handle 20) comprises winding the slack of the at least second electrical wire within the control handle (Figs.5A-6, [0056] the handle 20, carrying loosely coiled individual lead wires 50 and thermocouple wires 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al., Kesten et al. and Matthison-Hansen to have wherein containing the slack within the control handle comprises winding the slack of the at least second electrical wire within the control handle as taught by Hayzelden in order to provide adjustment of the position of steering ([0057] of Hayzelden).
Claims 4, 6, 8, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 20150272617) in view of Kesten et al. (US 20160310042) and in further view of Mathonnet (US 20200022572).
Regarding Claim 4, the modified device of MacDonald et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a camera control guide which is coupled between the movable element and the control handle and is configured to move the movable element using the control handle.
Mathonnet teaches a camera control guide (guide track 139) which is coupled between the movable element (140) and the control handle (handle 110) and is configured to move the movable element using the control handle (Figs.2-3, [0032] a motor of control unit 119 of handle 110 is configured to drive movement of surgical camera assembly 140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al. and Kesten et al. to have a camera control guide which is coupled between the movable element and the control handle and is configured to move the movable element using the control handle as taught by Mathonnet in order to obtain video and/or still images of the internal surgical site ([0032]-[0033] of Mathonnet). The modified device of MacDonald et al. in view of Kesten et al. and in further view of Mathonnet will hereinafter be referred to as the modified device of MacDonald et al., Kesten et al. and Mathonnet.
Regarding Claim 6, the modified device of MacDonald et al., Kesten et al. and Mathonnet teach the claimed invention as discussed above concerning claim 4, and (guide track 139) is configured to move the camera and the at least first electrical wire as a rigid element (Figs.2-3, [0032] control unit 119 of handle 110 is configured to drive movement of surgical camera assembly 140 along guide track 139; [0035] electrically coupled (wired or wirelessly) to control unit 119 which, in turn, is configured to communicate (wired or wirelessly) with portable display device "D" and surgical camera assembly 140).
Regarding Claim 8, the modified device of MacDonald et al., Kesten et al. and Mathonnet teach the claimed invention as discussed above concerning claim 4, and Kesten et al. teach wherein the control handle (handle 20 with an actuator 120) comprises a knob, which is coupled to the camera control guide (Figs.6B-E, flexible wire positioned within a guide tube; Figs.6A-E, actuator 120 with a rotatable member 128 rotatably disposed within an upper portion of sled 121)  and is configured to control an amount of movement of the movable element ([0055]-[0056] three different modes based on the longitudinal position of actuator 120 and wire 130).
Regarding Claim 14, the modified device of MacDonald et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 11, but does not teach coupling, between the movable element and the control handle, a camera control guide for moving the movable element using the control handle.
Mathonnet teaches coupling, between the movable element (140) and the control handle (handle 110), a camera control guide for moving the movable element using the (Figs.2-3, [0032] a motor of control unit 119 of handle 110 is configured to drive movement of surgical camera assembly 140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al. and Kesten et al. to have a coupling, between the movable element and the control handle, a camera control guide for moving the movable element using the control handle as taught by Mathonnet in order to obtain video and/or still images of the internal surgical site ([0032]-[0033] of Mathonnet).
Regarding Claim 16, the modified device of MacDonald et al., Kesten et al. and Mathonnet teach the claimed invention as discussed above concerning claim 14, and Mathonnet teaches wherein the camera control guide (guide track 139) is for moving the camera and the at least first electrical wire as a rigid element (Figs.2-3, [0032] control unit 119 of handle 110 is configured to drive movement of surgical camera assembly 140 along guide track 139; [0035] electrically coupled (wired or wirelessly) to control unit 119 which, in turn, is configured to communicate (wired or wirelessly) with portable display device "D" and surgical camera assembly 140).
Regarding Claim 18, the modified device of MacDonald et al., Kesten et al. and Mathonnet teach the claimed invention as discussed above concerning claim 14, and Kesten et al. teach wherein coupling the camera control guide (Figs.6B-E, flexible wire positioned within a guide tube), comprises coupling, to the camera control guide (Figs.6A-E, actuator 120 with a rotatable member 128 rotatably disposed within an upper portion of sled 121), a knob of the control handle (handle 20 with an actuator 120), for controlling an amount of movement of the movable element ([0055]-[0056] three different modes based on the longitudinal position of actuator 120 and wire 130).
Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 20150272617) in view of Kesten et al. (US 20160310042), in further view of Mathonnet (US 20200022572) and further in view of Sobe (US 7881769).
Regarding Claim 5, the modified device of MacDonald et al., Kesten et al. and Mathonnet teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the at least first electrical wire is threaded through the camera control guide.
Sobe teaches wherein the at least first electrical wire is threaded through the camera control guide (Fig.1B, col.11, lns.13-35, wiring 136 is spirally embedded within elongated member 108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al., Kesten et al. and Mathonnet to have wherein the at least first electrical wire is threaded through the camera control guide as taught by Sobe in order to provide improving the pushability and trackability of medical catheter (col.11, lns.13-35 of Sobe).
Regarding Claim 7, the modified device of MacDonald et al., Kesten et al. and Mathonnet teach the claimed invention as discussed above concerning claim 4, and Mathonnet teaches (i) at least an electronic device, which is coupled to the movable element (Figs.1-2, [0032]-[0035] control unit 146, is electrically coupled to electrical connection interface 124; an actuator 160 may be disposed on handle 120 or retractor arm 130 and operably coupled to surgical camera assembly 140, e.g., via one or more drive cables, links, shafts, etc., to enable manual movement of surgical camera assembly 140), 
and (ii) at least a third electrical wire, which is coupled between the control handle (handle 110) and the electronic device ([0035] control unit 146, is electrically coupled to electrical connection interface 124 for communicating with the portable display device "D," is electrically coupled (wired or wirelessly) to control unit 119 which, in turn, is configured to communicate (wired or wirelessly) with portable display device "D" and surgical camera assembly 140).
However, the modified device of MacDonald et al., Kesten et al. and Mathonnet does not teach wherein the third electrical wire is threaded through the camera control guide. 
Sobe teaches wherein the third electrical wire is threaded through the camera control guide (Fig.1B, col.11, lns.13-35, wiring 136 is spirally embedded within elongated member 108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al., Kesten et al. and Mathonnet to have wherein the third electrical wire is threaded through the camera control guide as taught by Sobe in order to provide improving the pushability and trackability of medical catheter (col.11, lns.13-35 of Sobe).
Regarding Claim 15, the modified device of MacDonald et al., Kesten et al. and Mathonnet teach the claimed invention as discussed above concerning claim 14, but 
Sobe teaches wherein coupling the at least first electrical wire comprises threading, the at least first electrical wire, through the camera control guide (Fig.1B, col.11, lns.13-35, wiring 136 is spirally embedded within elongated member 108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al., Kesten et al. and Mathonnet to have wherein coupling the at least first electrical wire comprises threading, the at least first electrical wire, through the camera control guide as taught by Sobe in order to provide improving the pushability and trackability of medical catheter (col.11, lns.13-35 of Sobe).
Regarding Claim 17, the modified device of MacDonald et al., Kesten et al. and Mathonnet teach the claimed invention as discussed above concerning claim 14, and Mathonnet teaches (i) coupling at least an electronic device to the movable element (Figs.1-2, [0032]-[0035] control unit 146, is electrically coupled to electrical connection interface 124; an actuator 160 may be disposed on handle 120 or retractor arm 130 and operably coupled to surgical camera assembly 140, e.g., via one or more drive cables, links, shafts, etc., to enable manual movement of surgical camera assembly 140), 
(ii) coupling, at least a third electrical wire, between the control handle and the electronic device (guide track 139)([0035] control unit 146, is electrically coupled to electrical connection interface 124 for communicating with the portable display device "D," is electrically coupled (wired or wirelessly) to control unit 119 which, in turn, is configured to communicate (wired or wirelessly) with portable display device "D" and surgical camera assembly 140).
However, the modified device of MacDonald et al., Kesten et al. and Mathonnet does not teach threading the at least third electrical wire through the camera control guide.
Sobe teaches threading the at least third electrical wire through the camera control guide (Fig.1B, col.11, lns.13-35, wiring 136 is spirally embedded within elongated member 108).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al., Kesten et al. and Mathonnet to have threading the at least third electrical wire through the camera control guide as taught by Sobe in order to provide improving the pushability and trackability of medical catheter (col.11, lns.13-35 of Sobe).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 20150272617) in view of Kesten et al. (US 20160310042) and in further view of Majewski et al. (US 6643538).
Regarding Claim 9, the modified device of MacDonald et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the at least first electrical wire comprises two or more first electrical wires, and comprising at least an electronic device, which is coupled to the proximal end of the movable element, wherein at least one of the first electrical wires is coupled between the control handle and the electronic device.
(Figs.1-2, cables 32a, 32b)
at least an electronic device (electronic circuitry 23), which is coupled to the proximal end of the movable element (Figs.1-2, 28, 28a), wherein at least one of the first electrical wires (Figs.1-2, cables 32a, 32b) is coupled between the control handle (handle 26) and the electronic device (electronic circuitry 23)(Figs.1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al. and Kesten et al. to have wherein the at least first electrical wire comprises two or more first electrical wires, and comprising at least an electronic device, which is coupled to the proximal end of the movable element, wherein at least one of the first electrical wires is coupled between the control handle and the electronic device as taught by Majewski et al. in order to provide directional information regarding the location of a lesion or other tissue to be removed to the surgeon in the handle (col.2, lns.7-16 of Majewski et al.).
Regarding Claim 19, the modified device of MacDonald et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the at least first electrical wire comprises two or more first electrical wires, and comprising coupling at least an electronic device to the movable element, and wherein coupling the at least first electrical wire comprises coupling, at least one of the first electrical wires, between the control handle and the electronic device.
Majewski et al. teach wherein the at least first electrical wire comprises two or more first electrical wires (Figs.1-2, cables 32a, 32b), and comprising coupling at least (electronic circuitry 23) to the movable element (Figs.1-2, 28, 28a), and wherein coupling the at least first electrical wire comprises coupling, at least one of the first electrical wires (Figs.1-2, cables 32a, 32b), between the control handle (handle 26) and the electronic device (electronic circuitry 23)(Figs.1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al. and Kesten et al. to have wherein the at least first electrical wire comprises two or more first electrical wires, and comprising coupling at least an electronic device to the movable element, and wherein coupling the at least first electrical wire comprises coupling, at least one of the first electrical wires, between the control handle and the electronic device as taught by Majewski et al. in order to provide directional information regarding the location of a lesion or other tissue to be removed to the surgeon in the handle (col.2, lns.7-16 of Majewski et al.).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 20150272617) in view of Kesten et al. (US 20160310042) and in further view of Adler et al. (US 20060074289).
Regarding Claim 10, the modified device of MacDonald et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the position sensor is fitted at a distal end of the cannula and wherein the camera is mounted in a tilted configuration so that the position sensor does not obstruct a field of view of the camera.
Adler et al. teach wherein the position sensor (transducer 32) is fitted at a distal end of the cannula (tube 24) and wherein the camera (imaging assembly 30) is (transducer 32) does not obstruct a field of view of the camera (Fig.2, orientation of the viewing angle while capturing the images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al. and Kesten et al. to have wherein the position sensor is fitted at a distal end of the cannula and wherein the camera is mounted in a tilted configuration so that the position sensor does not obstruct a field of view of the camera as taught by Adler et al. in order to determine the probe orientation relative to a set of magnetic field generators placed in known locations outside the patient's body ([0004] of Adler et al.).
Regarding Claim 20, the modified device of MacDonald et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the position sensor is fitted at a distal end of the cannula and wherein the camera is mounted in a tilted configuration so that the position sensor does not obstruct a field of view of the camera.
Adler et al. teach wherein the position sensor (transducer 32) is fitted at a distal end of the cannula (tube 24) and wherein the camera (imaging assembly 30) is mounted in a tilted configuration so that the position sensor (transducer 32) does not obstruct a field of view of the camera (Fig.2, orientation of the viewing angle while capturing the images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of MacDonald et al. and Kesten et al. to have wherein the position sensor is fitted at a distal end of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180263477		Aoki; Hitoshi et al.
US 20100081875		Fowler; Dennis et al.
US 20200107714		Bar-Or; Yackov et al.
US 20160234408		Urakawa; Kei et al.
US 20060025651		Adler; Doron et al.
US 20190335987		Cook; Daniel J.
Aoki et al. (US 20180263477) disclose a camera system for monitoring an inside of a body. One end portion of the camera support tube 13 is guided toward the inside of a body through the inside of a cannula 31 which has been made to puncture through an abdominal wall. The camera unit 11 that captures an image of the inside of a body is guided toward the inside of the body through a tube-like member referred to as a trocar. One end portion (on the inside of the body) of the camera support tube 13 and the camera unit 11 which is inside the body are joined to each other at a support-tube joining unit (joining unit) 14 in a state where the camera-side cable 12 passes through the inside of the camera support tube 13.  (See figures and [0113]-[0125]).
Fowler et al. (US 20100081875) disclose an insertable instrument /trocar comprising an external end 2 comprising one or more orifices 5 for receiving instruments and an insertion end 3 comprising a camera module 4. FIG. 3 illustrates another embodiment of the present invention, wherein the insertable instrument /trocar combination further comprises a knob 6 for mechanical control of the camera pan and tilt, one or more cables/pulleys 7 for control.  (See figures and summary).
Bar-Or et al. (US 20200107714) discloses a speculum device and a method of using the device, comprising an expendable sleeve 1305 utilized to cover cables and wires the camera 1335 may have. For example, a video cable or a power cable may be connected to the camera 1335. Thus, the cables and the wires can be inserted into the expendable sleeve 1305. A control rod 1320 designed to control the movements of the camera 1335. (See figure 13 and [0059]).
Urakawa et al. (US 20160234408) disclose an intracorporeal-monitoring camera system. The operator inserts forceps 33c in the body cavity through the trocar 32a, keeps gripping the support portions 22 on both the sides of the camera unit 11 by two pairs of forceps 33a and 33c such that the support tube joining portion 14 becomes parallel and close to an opening of the cannula 31, places the camera side cable 12 guided to the outside of the body in the internal portion of the camera support tube 13 through the slit 223 in a side surface of the camera support tube 13, and inserts the camera support tube 13 in the cannula 31. When the camera side cable 12 is placed through the camera support tube 13 in work of FIG. 5(e), a portion of the camera side cable 12 is inserted along the slit 223 of the camera support tube 13. (See figures and summary).
Adler et al. (US 20060025651) disclose a method for assembling an endoscope that including an imaging subassembly inside an insertion tube having distal and proximal ends. The imaging subassembly, includes an image sensor, positioned in the distal end of the insertion tube; an elongate connector, which protrudes from the proximal end of the insertion tube, and which has transverse dimensions that are smaller than the internal dimension of the insertion tube; and wires, which pass through the insertion tube and which have respective first ends that are fixed to the imaging subassembly and respective second ends that are fixed to the connector.  (See figures and [0027]-[0030]).
Cook (US 20190335987) discloses a bronchoscope having a handle with a suction port and a flexible scope port. The flexible scope assembly includes a camera wire with a camera on one end and a transmission connector on an opposite end. The flexible scope assembly has a sheath extending around the camera wire that seals the camera wire and the transmission connector and the camera wire and the camera. The camera includes an imaging device and lighting elements. The flexible scope assembly is removably connectable to the handle at the flexible scope port.  (See figures and summary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795